Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered October 11, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The People disproved defendant’s agency defense beyond a reasonable doubt (see, People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935), since the evidence warranted the conclusion that defendant was a participant in the drug-selling operation and the jury was free to reject defendant’s testimony as to the reason he obtained drugs for the undercover officer. We have considered and rejected defendant’s remaining arguments and find them without merit. Concur — Williams, P.J., Tom, Saxe, Rosenberger and Wallach, JJ.